Citation Nr: 0321370	
Decision Date: 08/26/03    Archive Date: 09/02/03	

DOCKET NO.  98-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for residuals of a 
right ankle fracture. 

4.  Entitlement to service connection for a right thigh 
disorder. 

5.  Entitlement to service connection for a right hip 
disorder. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to an initial evaluation in excess of 10 
percent prior to May 11, 1998, and in excess of 20 percent 
thereafter for a laceration of the left knee with patellar 
involvement.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1969 to June 1973, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

In a decision dated in March 2000 the Board affirmed the RO's 
denial of the benefits sought, with the exception of service 
connection for hearing loss of the right ear, which was 
granted by the Board's decision.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court), and in Order dated in August 
2001, the Court vacated the Board's decision and returned the 
case to the BVA.  In July 2002, the Board again affirmed the 
RO's denial of the benefits sought on appeal.  The veteran 
appealed the Board's decision to the Court, and in an Order 
dated in January 2003 the Court granted a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion) and vacated the 
Board's decision.  The case was subsequently returned to the 
Board for further appellate review.


REMAND

A preliminary of the record discloses that the Joint Motion 
granted by the Court indicated that the parties agreed that a 
remand was required because the BVA decision did not present 
sufficient reasons or bases to support its conclusion that 
the VA provided adequate notice of the information and 
evidence necessary to substantiate appellant's claim pursuant 
to 38 U.S.C.A. § 5103(a) as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The parties noted 
in the Joint Motion that none of the documents provided to 
the veteran fulfilled the requirements that the VA notify the 
appellant of the information and evidence necessary to 
substantiate his claims and inform him of which portions of 
any such information or evidence is to be provided by the 
appellant and which is to be provided by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); 
Charles (John) v. Principi, 16 Vet. App. 370 (2002).  Simply 
put, the record reflects that the RO did not consider the 
veteran's claim under the VCAA.

While in theory, the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103 (West 2002).  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In that case, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which required the 
Board to provide the notice required by 38 U.S.C.A. § 5103(a) 
and provide a claimant not less than 30 days to respond to 
the notice, was invalid because it was contrary to 
38 U.S.C.A. § 5103(b), which provided a claimant one year to 
submit evidence.  Therefore, at this point in time, the Board 
cannot provide notice to the appellant of the provisions of 
the VCAA, including the division of responsibilities between 
the appellant and the VA in obtaining evidence.

The Board also notes that one of the veteran's claims is 
increased evaluation for a left knee disability.  A review of 
the record discloses that it is not clear whether the veteran 
has had any treatment for his left knee since the date of the 
last treatment record dated in March 1999.  Consequently, the 
Board believes the veteran should be contacted to ascertain 
whether he has received any treatment since that date and if 
so, those records should be obtained.

Therefore, in order to give the veteran every consideration 
with respect to the appeal, to ensure due process, and to 
comply with the Court Order this case, it is the Board's 
opinion that further development of this case is necessary.  
Accordingly, this case REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claim under the 
VCAA.  In doing so, the RO should ensure 
that the notice and assistance 
requirements of the VCAA have been 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence.

2.  The RO should contact the veteran and 
inquire whether he has received any 
treatment for his service-connected left 
knee disability since March 1999.  If the 
veteran indicates that he has received 
such treatment, the RO should obtain and 
associate those treatment records with 
the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence and the VCAA.  If the benefits sought are 
not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




